        Case: 1:19-cv-03027 Document #: 1 Filed: 05/03/19 Page 1 of 11 PageID #:1
             [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
                                                                                                                                           T7
                                      UNITED STATES DISTRICT COURT
                                                                                                                 RffiGEIVED
                                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                                                                                        toIAY 0   3 20rc+fl4

 ) ,.'{+ Euo^.                                                                                               cLEJ{?'K88,'#3138r*,
  3\sA            (nr,ne''\\.. t at tx"E
      LrrqU'{ott
Plaintiff(s),                                                          v( 1 .19-cv-A3O27
                                                                       r,.
                                                                           Judge: John Robert BlakeY
                                                                           Magistrate Judge: Susan E- Cox
"'Lq S \*.,.n"                    )",\..,\,o,-,:


 Sug',ter,          FL       33
Defendant(s).



                              COMPLAINT OF EMPLOYMENT DISCRIMINATION

 l. This is an action for employment discrimination.

 2.    The   plaintiffis          \*','Ya          fvq^s                                                                          of the

 county"                                                                inthertateo@.
 3.    The defendant           is t" q S \".*,,u" \ o\.^\ oor                                                                   whose

 street address is                                                                                                 -,
            T, t',ftc                                    h.c,.,h       (state)   \10s.:d               ,ZryillsN
 lcity)                               1.o.r.,ty;Qo\rn                                        ",,

 (Defendant's telephone                number)          6-qDl   - )-1S - Y' 3o 5
 4.    The plaintiff sought employment or was employed by the defendant at (street address)

        1   0   \   Sl   ,   t\r'rl hst^\^     te^\t *- Qq rrway (city) \r.,,!\ \\ s; beco l<
                                                                   o



       (county)\q.{               e      lstate; J-     L         (zIP code) U sS 3           ?




                [lf you need additional space for ANY section, please attach an additional
                                                                                           sheet and reference that section']

Rev,0612712016
      Case: 1:19-cv-03027 Document #: 1 Filed: 05/03/19 Page 2 of 11 PageID #:1
         [lf you need additional space for ANY section, please attach an additional sheet and reference that section']




5.    The plaintiff lcheck one box)

      (a) tr            was denied employment by the defendant.

      (b) tr            was hired and is still employed by the defendant.

      (c) il            was employed but is no longer employed by the defendant'

6.    The defendant discriminated against the plaintiff on or about, or beginning on or about,
      (month)      O   (                  ,(day)lS             ,(year) 3ol(
7.1    (Choose paragraph 7,1              or   7.2, do not complete both.)

       (a)   The defendant is no,[ a federal governmental agency, and the plaintiff
             lcheck one box) dhas Ehas not filed a charge or charges against the defendant

             asserting the acts of discrimination indicated in this complaint with any of the

             following govemment agencies                :


                           /
             (i)        M the United States Equal Employment Opportunity Commission, on or about

                        (month)     \\                   (duvl   3l          gear)     Jor(.
             (ii) E the Illinois Department of Human Rights, on or about
                        (month)                          (dav)-              (vear)-.
       (b)   If   charges were       fledwith      an agency indicated above, a copy of the charge is
                               /
             attached.         M   Yes,   E    No, but   plaintiffwill file a copy of the charge within                   L4 days.



       It is the policy of both the Equal Employment Opportunity Commission and the Illinois

       Department of Human Rights to cross-file with the other agency all charges received. The

       plaintiff   has no reason to believe that this           policy was not followed in this           case.




7.2    The defendant is a federal govemmental agency, and

       (a)        the   plaintiff previously filed       a   Complaint of Employment Discrimination with the

          [lf you need additional space for ANY section, please attach an additional
                                                                                     sheet and reference that section']

 Rev.06l2'l/2016
                                                                z
        Case: 1:19-cv-03027 Document #: 1 Filed: 05/03/19 Page 3 of 11 PageID #:1
               [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]




        defendant asserting the acts of discrimination indicated in this court complaint.

                      {     v"r(month) 0uto\p            ,L             (day)    3O         (year) 3      ot   g

                      E No, did not file Complaint of Employment Discrimination
         (b)          The plaintiff received a Final Agency Decision on (month) Mo                             n"h
                      (day)      \$            (year)   ?Ot9
         (c)          Attached is a copy of the

                      (i)   Complaint of Employment Discrimination,

                            { ,",         [J   No, but a copy will be filed within 14 days.

                       (ii) Final Agency Decision

                            {             E    N0, but a copy will be filed within 14 days.
                                 "",
8.       (Complete paragraph 8 only if defendant is not afederal governmental agency.)

         (a)     tr         the United States Equal Employment Opportunity Commission has not

                            issued a Notice of Right to Sue.


         @       d     the United States Equal Employment Opportunity Commission has issued

                            a   Notice of Right to Sue,which was received by the plaintiff on

                            (month) Moqc,h                   (day)     0(          $ear)    jO    t   9     a copy   of which

                            Notice is attached to this complaint.


9.       The defendant discriminated against the plaintiff because of the plaintiff s lcheck only

         those that apply):

         (a)      tr    Age (Age Discrimination Employment Act).

         (b)      E Color (Title VII of the Civil Rights Act of 1964 and42 U.S.C. $1981).

               [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.06/2712016
         Case: 1:19-cv-03027 Document #: 1 Filed: 05/03/19 Page 4 of 11 PageID #:1
             ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l


              /
         (c) El Disability (Americans with Disabilities                      Act or Rehabilitation Act)

         (d) E        National Origin (Title VII of the Civil Rights Act of 1964 and42 U.S.C. $1981).

         (e) E        Race (Title     VII of the Civil Rights Act of             1964 and42 U.S.C. $1981).

         (f) tr       Religion (Title VII of the Civil Rights Act of 1964)

         (g)     tr   Sex (Title     vII   of the   civil   Rights Act of 1964)



10.       If the defendant is a state, county, municipal (city, town or village) or other local

         govemmental agency, plaintiff further alleges discrimination on the basis of race, color, or

         national origin (42 U.S.C. $ 1983).


1   l.   Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII claims

         by 28 U.S.C.$1331, 28 U.S.C.$1343(a)(3), and 42 U.S.C.$2000e-5(f)(3);for 42

         U.S.C.$1981 and$1983 by42U.S.C.$1988;                           fortheA.D.E.A.by42U.S.C.$l2ll7; forthe

         Rehabilitation Act, 29 U.S.C. $ 791.


12.      The defendantlcheck only those that applyl
         (a)     tr
                failed to hire the plaintiff.

         91 {terminated              the   plaintifl s employment.

         (c)     tr   failed to promote the plaintiff.

          (d)    tr   failed to reasonably accommodate the plaintiff s religion.

          @)     {    failed to reasonably accommodate the plaintiff s disabilities.

          (D     tr   failed to stop harassment;

          (g)    tr   retaliated against the plaintiff because the plaintiff did something to assert rights
                      protected by the laws identified in paragraphs 9 and l0 above;

          (h)    tr   other (specify):


                [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.06/2712016
                                                                     4
        Case: 1:19-cv-03027 Document #: 1 Filed: 05/03/19 Page 5 of 11 PageID #:1
             [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]




13.      The facts supporting the plaintifPs claim of discrimination are as follows:




         \0,.0,nc .,[+ec                 ',nl   s\e{-,'n! \.,l.cl-..^             \.',ty       bq.l',,




14.      IAGE DISCRIMINATION ONLYf Defendant knowingly, intentionally, and willtully
         discriminated against the plaintiff.

15.      The plaintiff demands that the case be tried by                  a   jury.   {""rE         No

16.      THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
         lcheck only those that apply)

         (a) E Direct the defendant to hire the plaintiff.
         (b) E Direct the defendant to re-employ the plaintiff.
          (c) E Direct the defendant to promote the plaintiff.
          (d)       E
                      r  Direct the defendant to reasonably accommodate the plaintiff s religion.

          (e) M Direct the defendant to reasonably accommodate the plaintiff                                   s   disabilities.

          (0        E    Direct the defendant to (speciff):




                                                                                                   reference that section']
              [lf you need additional space for ANY section, please attach an additional sheet and

Rev.0612'l12016
                                                                    5
        Case: 1:19-cv-03027 Document #: 1 Filed: 05/03/19 Page 6 of 11 PageID #:1
             [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]




                     ,.
         (g) M If available, grant the plaintiff appropriate injunctive relief, lost wages,
                          liquidated/double damages, front pay, compensatory damages, punitive
                          damages, prejudgment interest, post-judgment interest, and costs, including
                          reasonable attorney fees and expert witness fees.

         (h) {            Cruntsuch other relief as the Court may find appropriate.




         (Plaintiff s signature)

         \^:l*
         (Plaintiff
                            Ero. s
                      s name)


         Stsa Co,"n.&i."it St
         (Plaintiff s street address)


         (Citv)
                   o
                   \rrqrul                              -D\-@rD lt,4Dq
                                                  (State)-

         (Plaintiff s telephone number)             @!l) - 9/o- 3o,l</

                                                                                 Date:       Cosln




                                                                                                            that section.]
             [lf you need additional space for ANY section, please attach an additional sheet and reference

Rev.06127/2016
                                                                   6
                        Case: 1:19-cv-03027 Document #: 1 Filed: 05/03/19 Page 7 of 11 PageID #:1
EEOC Form 161 (11/16)                     U.S. EOUIL      EM PLOYMENT OPPORTU NITY CONNNIIISSIOTI


                                                  DrsnltsslL AND Nonce oF RIcHTS
To:    Damita T. Evans                                                                 From: Ghicago District Office
       3852 Gonnecticut Street                                                               500 West Madison St
       Gary, lN 46409                                                                        Suite 2000
                                                                                             Chicago, lL 6066,


                             On behalf of person(s) aggieved whose identity is
                             coNFtDENTtAi- {29 CFR 61601.;h))
EEOC Charge No.                                 EEOC Representative                                                 Telephone No.

                                                MichaelSolomon,
4dj0-201846872                                  lnvestigator                                                        (312)   869{0s7
THE EEOC IS CLOSTNG lTS FILE ON THIS CHARGE FORTHE FOLLOWING REASON:
     tl          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


     E           Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


     E           The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

     E           Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge

     E           The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certifr that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

     tl           The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.


     E            Other (briefly state)



                                                          . NOTICE OF SUIT RIGHTS.
                                                    (See fhe additional information attached to this form.)

Tige Vll, the Americans with Disabilities Act, the Genetic lnformation Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
you may file a lawsuit igainst the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN gO DAVS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equat pay Act (EpA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
allegedeFnuniterpayment.Thismeansthatbackpaydueforanyviolationsthatoccurred@
before you file suit may not be collectible.

                                                                      On behalf of the Commission



 Enclosures(s)                                                     Julianne Bowman,
                                                                                                                    1       (Date Mailed)

                                                                    District Director
 cc:        Kara Nickholds
            Manager, Equa!ity Progranns and Compliance
            G4S SECURE SOLUTTONS
            1395 University Blvd
            Jupiter, FL 33458
           Case: 1:19-cv-03027 Document #: 1 Filed: 05/03/19 Page 8 of 11 PageID #:1


         Frlrxc Surr rx Counr                          oF CompnrENT JunrsucrroN
 Pm'arr    Sum RrcHrs

The issuance of this L'otice of Riglrt to Sue or Disnissol ond h'otice of Rights ends the EEOC process x'ith
respect to )'our Charge. \'ou tnay file a laq'suit against the Respondent u'ithin 90 days from the date yon
receive this Notice. Therefore, you should keep a record of the date. Once the 90 dayperiod is over, 1'our
ri-eht to sue is lost. If you intend to consult an attorne)', you should do so as soon as possible. Furthermore, in
order to avoid any question that y'ou did not act in a timely nlanner, if y'ou intend to sue on your o\l'n behalf;
1'our suit should be filed ri'cll in advancc of tlle expiration cf thc 90 da1'pcriod.

You may file I'our la*'suit in a court of competent jr.rrisdiction. Filing this Notice is not sufficient. A court
complaint must contain a short Statement of the facts of 1'our case *'hich show's that 1'ou are entitled to relief.
Generally', suits are brought in the State utere the alle-eed unlau'ful practice occurred, but in some cases can
be brouglit u'here relevant emplol'ment records are kept, n'here the entplolrnent rvould have been, or u'here
the Respondent has its main office.

You may contact the EEOC if I'ou have          an1' questions about 1'our   rights, including advice on u'hich court can
hear y'our case, or   i[r'ou need to inspect and copy'infomration contained in the        case file.

  TIIE I IRST TIIREE CII.\RACTERS OF },OUR EEoC CTIARGE NU}IBER ARE 6.218,, AND }'oUR CTI.TRcT rr.rs
IT.
INVESTIG.{TED B}'TrrE ILLr.\OrS DsplRTruENT OF IIUrrrl RrCrrrS (IDIIR), REQUEST FOR REVIE\\l}iG ANn
COP}'I\G DOCU}IENTS       FRO^\I YOUR   T   ILE i\IUST BE DIRECTED TO IDHTt.

A law'suit against a privatc emplol'er is generally filed in the U.S. District Court.

A lau'suit under Title \/lI of the Civil Rights Act of 1964, as amended, against a State agenc)' or a political
subdivision of the State is also generalll'filed in the U.S. District Court.

I{ort'ever. a larvsuit under the Age Discrimination in Employment of the American u'ith Disabilities Act or,
probably', the Equal Pay'Act against a State instmmentalitl'(an agency directly funded and controlled b1' the
State) can only be filed in a State court.

A law'suit under tlte A-ee Discrimination in Employrnent Act or the American rl.'ith Disabilities Act or the
Eqtral PayAct a-eainst apolitical sr.rbdivision of a State, such as municipalities and counties, ma1'be filed in
the U.S. District Cor:rt.

For a list of the       District Courts, please   see the reverse side.


ATToRNEI RepRrsrxr^ATIo\

 If 1'ou cannot aftbrd an attorne)', or have been unable to obtain an attorney to represent 1'ou, the court having
jurisdiction in 1'our case may assist you in obtainin-e a lanyer. If 1.ou plan to ask the court to help you obtain
a law'1'er, 1'ou must make this request of the court in the fonn and manner it requires. Your request to the
court should be made *'e11 in advance of the 90 da1, period mentioned above. A request for representation
does not relieve you of the obligation to file a las'suit u'ithin the 90-day period.

DrsrRuctrolr    oF FrLE

If yor.r fiie suit, you or )'our attorney should fonvard a copy of 1'our court complaint to this office. Your file
u'ill then be presen'ed. Unless I'ou have notified us that you have filed suit, your Char-ee file could be
destroyed as early as six months after the date of the Notice of Right to Sue.

Ir you   FILE suIT, \-ou oR I'ouR ATToR\Ey sHouLD NorIFy rHrs oFFIcE \\TIEN THE LA\\'suIT Is RESoLvED.
     Case: 1:19-cv-03027 Document #: 1 Filed: 05/03/19 Page 9 of 11 PageID #:1


                         InT'OnMATION ON WHERE TO FILE SUIT
  You have been notified of 1,or-rr right to sue in Federal District Court. Suit is ordinarily filed in
  the District having jurisdiction of the county in w'hich the employer, against rvhom you filed a
  Charge of employment discrimination, is located. The telephone number listed for each
  District is that of the Clerk of the Cor.rrt.
  U.S. DISTRICT COURT                                  U.S. DISTRICT COURT
  Northern District of Illinois                        Central District of Itlinois
  Eastern Division at Chicago                          Urbana Division
  219 South Dearborn Street                            201 South Vine
  Chicago,|L60604                                      Urbana, IL 61801
  3t2-435-5670                                         2t7-373-5830
                              Counties                                          Counties
 Cook                                  Kendall         Chanrpaisn                     Kankakee
 DuPaee                                Lake            Coles                          Ivlacon
 Grundv                                l-aSalle        Douslas                        Nloultris-
 Kane                                  \\'i   I   I    Edgar                          Piatt
                                                       Ford                           Vennillion
                                                       lroouois
 U.S. DISTRICT COURT                                   Peoria Division
 Northern District ol Illinois
 \\'estern Division at Rockford                        100 N.E. lvlonroe Street
 2l I South   CoLrrt Street                            135 Federal Building
 Federal Building                                      Peoria, IL 6 1602
 Rockford, IL 6ll0l                                    309-67 t-7 t17
 El5-987-4355

                              Counties                                          Counties
 Boone                             NIcFlenn'           Bu reatr                       NlcLean
 Canoll                            Oele               Fulton                          Peoria
 DeKalb                            S tephenso n       Hancock                         Putnanr
 JoDaviess                         \\?riteside        Knox                            Stark
 Lee                               \\'i nnebaqo       Livinsston                      Tazeri ell
                                                      Nlarshall                       \\'ood ford
                                                      IvlcDonoueh
 U.S. DISTRICT COURT
Southern District of lllinois                         2l   I   19th   Str.'et
750 Missouri Al.enue                                  Rock Island, IL
East St. Louis, IL 62201                              309-793-5778
618-482-06'7 t
                                ancl
301 Main Street
Benton, IL 62812
6 18-438-067 I
                          Counties                                              Counties
Alexander                          Johnson            Henderson                       Rock Island
Bond                               Lawrence           Henn                            Warren
Calhoun                            I{adison           Nlercer
Cl;rrk                             Nlarion            Sprinefield Division
Clinton                            Nlonroe            600 East N{onroe Street
  raw'ford                                            Springfield, lL6?701
                                                      217 -492-4020
Edw'ards                           Pulaski
Effingham                         Randolph                                      Counties
Fa!'ette                          Richland            Adanrs                          Logan
Franklin                          St. Clair           Brown                           I\Iacounin
Gallatin                          Saline              Cass                            lvlason
Hamilton                          Union               Christian                       Menard
Hardin                            Wabash              De\\'itt                        Nlontgomery
Jackson                           \\'ashineton        Creen                           lv{organ
Iasper                            Wavne               Pike                            Schuyler
Iefferson                         White               Shelbl
eIsey                             lVilliamson
                  U.S. EQUAL ENIPLOYNIENT OPPORTUNITY CONINIISSION
            Case: 1:19-cv-03027 Document #: 1 Filed: 05/03/19 Page 10 of 11 PageID #:1
                                    Chicago District Office
                                                                                          500 \\'est Nladison Strec.t, Suite 2000
                                                                                                            Chicago, lL 60661
                                                                                                           PLI: (312) 869-8000
                                                                                                          fi\': (312) 869-8001
 FILE REVIE\\'S FAX: (3 l2) 869-3220                                                   ENFORCEi\IENT FAX: (3 l2) 869-8220
 NIEDLA,TION: (3 I2) 869-8060                                                         STATE & LOCAL FAX: (312) 859-8077
 IIEARNGS FAX: (3 l2) 869-8125                                                                  LEG.{L FAX: (3 l2) 869-8124




                        NOTICE OF DISCLOSURE RIGIITS
 Parties to an EEOC charge are entitled to revien' and oblairl copies of documellts containeci in their
 investigative file. Requests must be nlade in $'riting to Sltia Bustos arld either mailed to the address
 abot'e, faxed to (312) 869-8220 or sent via email to s),lr.ia.bustos@eeoc.gor,(please chose only,one
 nrethod, rro dLrplicate reqrrests). Be sure to includc t,our nsnte, oddress, phone nuntber ond EEOC
 cltarge ttutrtber w,ith Voilr request.

 If   y'ou are the Charging Party'and a           RIGI{T TO SUE has been issued, }'ou ma),be granted        access to    your
 file   :




 *          Ileforc filing a la*'suit. but n'ithin 90 da1's of ]'our receipt of thc Right to Sue, or
 *          After vour la*'suit has bcen filed. If more than 90 da1's have elapsed since )-our receipt of
            the Right to Sue, include *'ith vour request a cop)'of the entire court complaint (rrith court
            stampetl tlocket number) or enough pages to deterntine *'hether it uas filed based on thc
            EEOC charge.

If 1'oLr are tlre Rcsporrdetfi )'ou nra-\' be grantecl access to thc ltle orilt' after a lari'suit has been filecl.
hiclude rt'ith yottr rc-!]LleSt a cop)' of tlie'entire courl con'rplaint that includes an ofticial court stamped
docket nur11ber.

I)ursttattt  to fe.ieral stali.ttes, ccrtain clocuurcnts, srrch as tiiose ri'liich rellect the agencl"s cieirtrerati'u,e
process,    u'ill not be disclosed to either par11,.

You ulttst sigrt an Agreement of Nondisclosure before )'oLl are granted access to the flle, rr{rich uill be
sent to 1'olt after receipt of your ri'ritten request. (Statutes enforced bi' the Ill]OC prohibit the agencl,
from making inr.esti gati r.e informat ion p ublic. )

The process for access to the file rvill begin no later than ten (10) dals follou'ing receipt of your request.

\\'hen the file becomes available for revieil', 1'ou *'ill be contacted. You ma1' revieu' the file in our
olfices andlor request that a copl'of the file be sent.to 1'or.r. Files may not be removed from the office.

Your file rvill be copied bl.Aloha Print Group, 60 East Yan Buren, Suite 1502, Chicago, IL 60605,
(312) 542-1300. You are responsible for the copying costs and must sign an agreement to pay these
costs before the file u'ill be sent to the copl' sen'ice. Therefore, it is recommendecl that vou first rerdeu'
vour file to determine u'hat documents, if an1', )'ou $'ant copied. EEOC u'ill not revieu' 1'our file or
provide a count of the pages contained in it. If you choose not to revieu' your file, it t,,'ill be sent ji6
                                                                                                         !q
entireh'to the copy' sen'ice, and vou will be responsible for the cost. Payment must be made directly
to Aloha Print Group, u'hich charges 15 cents per page.
(Revised 01 20 2016,   pr*ious copies obsolete)
                            Case: 1:19-cv-03027 Document #: 1 Filed: 05/03/19 Page 11 of 11 PageID #:1
     EEOC Fcrm 5 (1 1/0gl


                            CHnncr oF               DISCRIMINATIoN                                              Charge Presented         To:          Agency(ies) Charge No(s):
                  This form is affected by the Privacy Act of 197 4. See enclosed Privacy Act
                         Statement and other information before completing this form.                                 I      rren
                                                                                                                      @ reoc                              440-2018-06822
                                                               lllinois Department Of Human Rights                                                                     and EEOC
                                                                                State or local Aoencv. if anv
    Name (indicate Mr., Ms., Mrs.)                                                                                           Home Phone (lncl. Area Code)            Date of Birth
    Miss Damita T. Evans                                                                                                                                               1978
       Address
    Street                                                                             City, State and Ztp Code

    3852 Connecticut Street, Gary, lN 46409

    Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
    Discriminated Against Me or others. (lf more than two, tist under pARTI3ULARS betow.)
    Name                                                                                                                     No. Employees, Membors     Phone No. (lnclude Area Code)

    G4S SECURE SOLUTIONS                                                                                                          15 - f00                  (708) 562-0425
    Street Address                                                                     City, State and ZIP Code

    701 WILLOWBROOK GENTRE PKWY, Willow Brook, lL 60527

    Name                                                                                                                     No Employees, Members      Phone No. (lnclude Area Code)



    Sheet Address                                                                     City, State and ZIP Code




    DISCRIMINATION BASED ON (Check appropriate box(es).)
                                                                                                                                     DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                             Earliest                  Latest
     l-l      nnce                coLoR [-l              srx    l-l ner-'c'oN f NAToNAL oRrcrN                                                                   05-15-2018
             [-I g''ot'o* l_l ooe                        [-Fl orsnsrl,w l-l oeNerrc TNFoRMAToN
                     |      | orHER   (speciry)
                                                                                                                                             [_l      co,rr,*urNG AcroN
THEPARTlcULARSAREr/fadd/t/onatpaperisneeded,attach",t,"'h""
     l_was hired by Respondent in or around May of 2014. My most recent position was Bank of America
     Armed Officer. On or around November 30,2017, Respondent became aware of my disability, failed
     to provide me with a reasonable accommodation and on or around May 15, 2018, iwas discharged.


     I believe I have been discriminated against because of my disability, in violation of the Americans
     with Disabilities Act of 1se0, as                      amended.
                                                                                                                        ngCfUED EEOC
                                                                                                                                 oeT 812018

                                                                                                                        CHICAGO IISTfl ICT OFFIC E

I want this charge filed with both the EEOC and the State or local Agency, if any.          I     NOTARY        -   When necessary tor State and Local Agency Requirements
will advise the agencies if I change my address or phone number and I will
cooperate fully with them in the processing of my charge in accordance with their
procedures.
                                                                                                  I swear or affirm that I have read the above charge and that it is true to
I   declare under penalty of perjury that the above is true and iorre.cf                          the best of my knowledge, information and belief.
                                                                                                  SIGNATURE OF COMPLAINANT



                                                                                                  SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
       Oct 30, 2018                                                                               (nonth, day, yeal
              Date                                 Charging Pafty Sign ature
